UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 10-KSB [ X ] ANNUAL REPORT UNDER SECTION 13 0R 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended: January 31, 2008 [ ] TRANSITION REPORT UNDER SECTION 13 0R 15(d) OF THE SECURITIES EXCHANGE ACT OF For the transition period from to Commission file number 000-52055 RED LAKE EXPLORATION, INC. (Exact name of small business issuer as specified in its charter) Nevada (State or other jurisdiction of incorporation or organization) 20-2138504 (I.R.S. Employer Identification No.) 195 Park Avenue, Thunder Bay, Ontario, Canada, P7B 1B9 (Address of principal executive offices) (Zip Code) (807) 345-5380 (Issuer’s telephone number) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. [ X ] Yes[]No Check if there is no disclosure of delinquent filers in response to Item 405 of Regulation S-B contained in this form, and no disclosure will be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-KSB or any amendment to this Form 10-KSB.[] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). [ X ] Yes[]No State issuer’s revenues for its most recent fiscal year. $0 State the aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was sold, or the average bid and asked price of such common equity, as of a specified date within the past 60 days: $14,066,276 as of April 28, State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date. Class Outstanding at April 28, 2008 Common Stock - $0.001 par value 57,183,334 Transitional Small Business Disclosure Format (Check one): Yes[]No[ X ] CONTENTS Page Forward-Looking Statements 1 Part 1 Item 1 Description of Business 1 Item 2 Description of Property 7 Item 3 Legal Proceedings 7 Item 4 Submission of Matters to a Vote of Security Holders 8 Part II Item 5 Market for Common Equity and Related Shareholder Matters and Issuer Purchases of Equity Securities 8 Item 6 Management’s Discussion and Analysis or Plan of Operation 9 Item 7 Financial Statements 26 Item 8 Changes In and Disagreements With Accountants on Accounting and Financial Disclosure 27 Item 8A Controls and Procedures 27 Item 8B Other Information 28 Part III Item 9 Directors, Executive Officers, Promoters and Control Persons and Corporate Governance; Compliance with Section 16(a) of the Exchange Act 28 Item 10 Executive Compensation 30 Item 11 Security Ownership of Certain Beneficial Owners and Management 30 Item 12 Certain Relationships and Related Transactions, and Director Independence 32 Item 13 Exhibits 33 Item 14 Principal Accounting Fees and Services 34 Signatures and Certifications 35 Forward-Looking Statements This annual report on Form 10-KSB filed by Red Lake Exploration, Inc. contains forward-looking statements.These are statements regarding financial and operating performance and results and other statements that are not historical facts.The words “expect,” “project,” “estimate,” “believe,” “anticipate,” “intend,” “plan,” “forecast,” and similar expressions are intended to identify forward-looking statements.Certain important risks could cause results to differ materially from those anticipated by some of the forward-looking statements.Some, but not all, of these risks include, among other things: · general economic conditions, because they may affect our ability to raise money, · our ability generally to raise enough money to continue our operations, · changes in regulatory requirements that adversely affect our business, · changes in the prices for minerals that adversely affect our business, · political changes in Chile, which could affect our interests there, and · other uncertainties, all of which are difficult to predict and many of which are beyond our control. We caution you not to place undue reliance on these forward-looking statements, which reflect our management’s view only as of the date of this report.We are not obligated to update these statements or publicly release the results of any revisions to them to reflect events or circumstances after the date of this report or to reflect the occurrence of unanticipated events.You should refer to and carefully review the information in future documents we file with the Securities and Exchange Commission. PART I As used in this report, references to “Red Lake”, “the company,” “management,” “we” and “our” refer to Red Lake Exploration, Inc. and, where appropriate, our subsidiary.References to Polymet refer to our Chilean subsidiary, Minera Polymet Limitada. Item 1. Description of Business Business Development Red Lake was incorporated in Nevada on January 10, 2005. On August 21, 2007, we formed Minera Polymet Limitada, a limited liability company, under the laws of the Republic of Chile.We own a 99% interest in Polymet, which will hold our Chilean mineral property interests.Under Chilean law, a resident of Chile must be a shareholder in a limitada.To meet this requirement, 1% of Polymet is owned by a Chilean resident, an experienced manager who has organized an office and other resources for Red Lake and is Polymet’s legal representative in Chile. Our resident agent’s office is at arson Street, Carson City, Nevada, 89701.Our business office is at 195 Park Avenue, Thunder Bay, Canada, P7B 1B9.Our telephone number is (807) 345-5380; our email address is info@redlakeexploration.com; and our web address is www.redlakeexploration.com. We have not been involved in any bankruptcy, receivership or similar proceedings, and have not materially reclassified, merged, consolidated or bought or sold any significant assets other than in the ordinary course of our business. Business of Red Lake We are a startup exploration stage company without operations.We are in the business of acquiring and exploring mineral resources.We own one mineral property and have two options to purchase mineral concessions in Chile.We had claims in Ontario, Canada, but were not encouraged by the results of the work that we conducted on them and let them lapse on November 27, 2007. 1 We have not determined whether our mineral properties contain mineral reserves that are economically recoverable and cannot assure you that an economically viable mineral deposit exists on any of our mineral properties.Additional exploration will be required before we can evaluate the economic and legal feasibility of our mineral properties. Red Lake Property—Canada On November 15, 2005, we acquired three mineral claims in Ontario from Ridgestake
